DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Information Disclosure Statement
The IDS filed on January 4, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Objections
Claims 1-7 and 15-20 are objected to because of the following informalities:
Regarding claim 1, on line 19, --outlet-- should be inserted between “one” and “orifice”.
Regarding claim 15, on line 3, --inlet-- should be inserted between “of” and “passages”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, on lines 7-8, the recitation, “the longitudinal axis” lacks antecedent basis.  What defines this “longitudinal axis”?
Further, as to claim 1, on line 17, the introduction of, “a longitudinal axis of the fluid mixing device” is unclear.  What is this “longitudinal axis”, as compared to that recited on lines 7-8 of the claim?
Further, as to claim 1, on line 19, the recitation, “the channel” is somewhat unclear, since “a plurality of channels” are introduced on line 6 of the claim, and “a circumferential channel” is introduced on line 13 of the claim.  For treatment on the merits, “the channel” on line 19 is understood to be one and the same as the “circumferential channel” introduced on line 13.
As to claim 8, on line 7, the recitation, “the channel” is somewhat unclear, since “a plurality of inlet channels” are introduced on lines 3-4 of the claim, and “a channel” is introduced on line 5 of the claim.  For treatment on the merits, “the channel” on line 7 is understood to be one and the same as the “channel” introduced on line 5.
As to claim 15, on line 6, the introduction of “a mixture” is unclear, since “a mixture” is also introduced on line 3.  Is the “mixture” recited on line 6 of the claim not one and the same as that introduced on line 3 of the claim?
As to claim 16, on line 1, the recitation, “the at least one outlet orifice” lacks clear antecedent basis.  For treatment on the merits, this recitation is understood to be referring to the “at least one outlet opening” introduced on lines 9-10 of claim 15.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding each of independent claims 1, 8 and 15, the closest prior art appears to be USPN 5,732,885 to Huffman, which shows most of the limitations presented in each of the aforementioned claims.  However, each of the aforementioned claims essentially requires that the plurality of (inlet) channels/passages, which are configured to deliver the second fluid into the mixing chamber, create a swirl flow of the second fluid in the mixing chamber to facilitate mixing of the first and second fluids to create a mixture.  The prior art to Huffman cannot be said to meet this limitation, because while the plurality of inlet channels (25) of Huffman are shown to be arranged at one or more angles relative to the longitudinal axis of the device, the angles merely cause the second fluid to converge towards and into the mixing chamber in the manner of an “air curtain”, rather than create a swirl flow of the second fluid in the mixing chamber.  In essence, the inlet channels of Huffman would have to exhibit a tangential component (or the like) in order to cause a swirl flow in the mixing chamber, which is not taught by Huffman.  Further, although it is known in the art to arrange air channels leading into a fluid mixing chamber to have radial and tangential components so as to create a swirl flow in the mixing chamber, such a modification to the prior art of Huffman would appear to destroy a specifically designed effect disclosed by Huffman.  As discussed by Huffman (see column 3, lines 31-40), the outlets (26) from the inlet channels (25) are designed to create an “air curtain” surrounding the stream of liquid discharged from the liquid (first) inlet (20), with the air curtain then undergoing “a substantial increase in velocity” due to the design of “discharge opening 33”, before further atomizing liquid particles which have just been atomized (in a “first stage” of atomization) due to the stream of liquid striking “pin 21”.   This expressly discussed effect would no longer occur with the device of Huffman if the incoming air swirls in the mixing chamber and thus swirls and atomizes the liquid before the air and liquid travel through the discharge opening towards the pin.  
Regarding other similar prior art documents, such as USPN 4,828,181 to Singels-Craenen, while this prior art device can also be said to meet many of the limitations presented in each of independent claims 1, 8 and 15, each of the aforementioned claims also requires that the recited “housing” includes/defines the “mixing chamber”, “first (fluid) inlet”, and the “plurality of (inlet) channels/passages”; and that the “nozzle” is “removably mounted” to the housing, thus requiring the nozzle to be a separate and distinct element of the fluid mixing device, as compared to the housing.  The device of Singels-Craenen differs from the claimed invention(s) in at least that the region which would apply to the claimed “mixing chamber”, as well as the elements which would apply to the claimed first (fluid) inlet and the claimed plurality of (inlet) channels/passages, are clearly included with or defined by the element designed by reference number “1”, which can only apply to the recited “nozzle” of the instant application claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Randolph, III et al., and Huffman et al., are cited as of interest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752